Citation Nr: 0832294	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  04-24 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service connected diabetes mellitus.

2.  Entitlement to service connection for hyperlipidemia, to 
include as secondary to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel



INTRODUCTION

The veteran served on active duty from August 1962 to May 
1967 and April 1981 to August 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In August 2007, the Board remanded this case for further 
evidentiary development.  The requested development has been 
completed.  The case has now been returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  The evidence of record shows that the veteran did not 
have hypertension during service or within one year of his 
discharge from service, and his currently diagnosed 
hypertension is not otherwise etiologically related to 
service or service-connected diabetes mellitus, nor is there 
additional disability related thereto.

2.  The evidence of record shows that the veteran did not 
have hyperlipidemia during service, and his currently 
diagnosed hyperlipidemia is not otherwise etiologically 
related to service or service-connected diabetes mellitus, 
nor is there additional disability related thereto.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, its incurrence or aggravation during active service 
may not be presumed, and it is not proximately due to, the 
result of, or aggravated by service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2007).

2.  Hyperlipidemia was not incurred in or aggravated by 
active service, and it is not proximately due to, the result 
of, or aggravated by service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in April 2002 and August 2007 letters, the RO 
and Appeals Management Center (AMC) provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran and the types of 
evidence that will be obtained by VA.  The March 2006 and 
August 2007 letters advised the veteran how disability 
evaluations and effective dates are assigned, and the type 
evidence which impacts those determinations.  The claims were 
last readjudicated in June 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service treatment 
records, and VA examination reports.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, setting forth his theory 
of entitlement to service connection and submitting a medical 
release form.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and hypertension becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2007). Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 
Vet. App. 439 (1995).  The Board notes that effective October 
10, 2006, 38 C.F.R. § 3.310 was amended; however, under the 
facts of this case the regulatory change does not impact the 
outcome of the appeal.

In the veteran's March 2002 application for compensation 
benefits, he initially claimed that he had hypertension and 
hyperlipidemia as the result of his diabetes.  In May 2007, 
he claimed that his hypertension was directly related to 
service as he was treated in service for hypertension and 
left service on medication for hypertension.  

The veteran underwent a VA examination in May 2008.   The 
examiner noted that the veteran reported that his 
hyperlipidemia and hypertension pre-existed his diagnosis of 
diabetes.  The veteran claimed he was discharged from service 
with both of these disorders, and he was also on medication 
to treat the disorders at that time.  The examiner provided 
diagnoses of primary essential hypertension and 
hyperlipidemia.  The examiner noted that both disorders were 
currently being treated with medications.  The examiner 
concluded that the medical evidence showed that these 
conditions had remained stable since the recent diagnosis of 
diabetes, so there was no current evidence of aggravation by 
diabetes. 

The examiner also observed that the service treatment records 
showed that the veteran suffered an acute inferior myocardial 
infarction with right ventricular infarction in February 
1982.  The examiner maintained that an acute myocardial 
infarction was not evidence that hypertension or 
hyperlipidemia was present in service.  The examiner 
explained that acute myocardial infarction did not cause 
hyperlipidemia or hypertension.  The examiner also noted that 
the veteran's medications in service were indicated to be for 
treatment of coronary artery disease status post myocardial 
infarction and not for hypertension or hyperlipidemia.  

The Board notes that the VA examiner's unfavorable opinion is 
based on a review of the veteran's claims file and 
examination of the veteran.  Also, the VA examiner's opinion 
is supported by a rationale and found to be persuasive when 
considered with the rest of the evidence of record.  Indeed, 
the service treatment records show no complaints or findings 
of hypertension during service notwithstanding current 
statements from the veteran to the contrary.  While the 
veteran answered in the affirmative to a question of whether 
he had ever been told that he had high cholesterol in his 
blood in June 1982, no clinical findings of hyperlipidemia 
are documented in service. 

After service, private medical records show lab results 
revealed cholesterol and triglycerides levels within the 
normal range in August 1984, February 1985, and November 
1985.  A June 1985 VA examination report noted that the 
veteran did not have a history of hypertension.  A May 1986 
VA record noted that the veteran's current medications did 
not include those for anti-hypertensives.  Beginning in 
December 1999, diagnoses of hypertension and hyperlipidemia 
are noted in the VA treatment records.  Thus, chronic 
disabilities manifested by hypertension and 
hyperlipidemia are not shown until many years after the 
veteran's discharge from service.   

There is no competent medical opinion to the contrary of the 
VA examiner's opinion indicating that there is no causal link 
or relationship between the claimed disorders and the 
veteran's military service or his diabetes.  While the 
veteran is competent to describe readily observable features 
or symptoms of injury or illness, he does not possess the 
requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical causation.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  For these reasons, the Board 
finds that service connection for hypertension and 
hyperlipidemia, including as secondary to diabetes mellitus 
is not warranted. 

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hypertension, including as secondary 
to service connected diabetes mellitus is denied. 

Service connection for hyperlipidemia, including as secondary 
to service connected diabetes mellitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


